Exhibit 10.2
SEPARATION AND GENERAL RELEASE AGREEMENT
     This Separation and General Release Agreement (the “Agreement”) is being
entered into by and between Local.com Corporation (“Employer” or the “Company”)
and Brenda Agius (“Employee”) (collectively the “Parties”) as of the date of
Employee’s execution of this Agreement (the “Date of this Agreement”).
     WHEREAS, the Parties previously entered into that certain Amended and
Restated Employment Agreement (the “Employment Agreement”) dated April 26, 2010;
     WHEREAS, Employer is now providing notice to Employee that Employer is
terminating the employment of Employee without Cause pursuant to Section 5.2(b)
of the Employment Agreement; and
     WHEREAS, Employee is entitled to receive a portion of her salary and other
benefits pursuant to Section 5.2(c) of the Employment Agreement, provided
Employee signs this Agreement;
     NOW, THEREFORE, in consideration of the foregoing premises and the terms
and conditions set forth below, the Parties agree as follows:
     1. Acknowledgment. Employee hereby acknowledges receipt of this Agreement
on October 18, 2010 (the “Acknowledgment Date”). Employee hereby acknowledges
that Employer is terminating the employment of Employee without Cause pursuant
to Section 5.2(b) of the Employment Agreement effective as of the
Acknowledgement Date. Employee understands that should she agree to this
release, she would give up any right or claim to compensation or benefits of
employment with the Company beyond the Acknowledgement Date, except as set forth
in this Agreement, including without limitation Section 12 hereof. On the
Acknowledgment Date, Employee will be paid all unpaid, earned wages, including
without limitation, any accrued, unused vacation pay, as well as any unpaid,
reimbursable expenses.
     2. Compensation to Employee for General Release. Provided that Employee
delivers a signed copy of this Agreement to the Company within twenty-one
(21) days after her receipt of this Agreement, and does not revoke this
Agreement within seven (7) days after she signs it, the Company will pay to
Employee, pursuant to Section 5.2(c) of the Employment Agreement, an amount
equal to $268,000.00, which represents the Employee’s current Annual Salary,
which amount shall be payable over one (1) year in accordance with the
Employer’s standard payroll practices or, at the option of the Company, in a
lump sum (the “Salary Payment”) and if Employee elects to continue her health
care insurance coverage under COBRA, the Company will pay Employee’s health
insurance premium for Employee and any covered dependants for the first twelve
(12) months following the Acknowledgment Date (the “Benefit Continuation”), as
such premiums are incurred by Employee. Employee shall also receive $118,938,
which represents Employee’s bonus earned over the previous four quarters of the
Term immediately prior to this Agreement, the first fifty percent (50%) of which
amount shall be payable on or before December 30, 2010 and the other fifty
percent (50%) shall be payable on or before July 1, 2011(the “Bonus Payment” and
together with the Salary Payment, the “Payment”). Employee shall also have the
right to immediately exercise any or all stock options which are vested as
provided in section 5.2(c)(v) in the Employment Agreement for a

 



--------------------------------------------------------------------------------



 



period of up to twelve (12) months after the Acknowledgement Date subject to her
delivery of a signed copy of this Agreement (the “Stock Options”). Additionally,
the Company agrees that in any transaction constituting a “Change of Control”
(as defined in the Employment Agreement), Employee will be included in any
continuing “tail” coverage with respect to director and officer insurance
policies that may be purchased for or provided to the current directors and
officers of the Company at the time of any such Change of Control, as if
Employee were still employed by the Company.
     3. Cooperation. Employee will make herself available at reasonable times
upon reasonable request of the Company to the extent reasonably needed by the
Company to complete documentation or provide information relating to the period
during which Employee was employed by the Company.
     4. Release by Employee.
          a. General Release by Employee. In exchange for the Payment, the
Benefit Continuation, the Stock Options and the other consideration set forth in
this Agreement, Employee does hereby release and forever discharge the “Company
Releasees” herein, consisting of Employer, its parent, subsidiary and affiliate
corporations, and each of their respective past and present parents,
subsidiaries, affiliates, associates, owners, members, stockholders,
predecessors, successors, assigns, employees, agents, directors, officers,
partners, representatives, lawyers, and all persons acting by, through, under,
or in concert with them, or any of them, of and from any and all manner of
claims or causes of action, in law or in equity, of any nature whatsoever, known
or unknown, fixed or contingent (hereinafter called “Employee Claims”), that
Employee now has or may hereafter have against the Company Releasees by reason
of any and all acts, omissions, events or facts occurring or existing prior to
the Date of this Agreement. The Employee Claims released hereunder include,
without limitation, any alleged breach of any express or implied employment
agreement; any alleged torts or other alleged legal restrictions relating to the
Employee’s employment and the termination thereof; and any alleged violation of
any federal, state or local statute or ordinance including, without limitation,
Title VII of the Civil Rights Act of 1964, as amended, 42 USC Section 2000, et
seq.; Americans with Disabilities Act, as amended, 42 U.S.C. § 12101 et seq.;
the Rehabilitation Act of 1973, as amended, 29 U.S.C. § 701 et seq.; Civil
Rights Act of 1866, and Civil Rights Act of 1991; 42 USC Section 1981, et seq.;
Age Discrimination in Employment Act, as amended, 29 USC Section 621, et seq.;
Equal Pay Act, as amended, 29 USC Section 206(d); regulations of the Office of
Federal Contract Compliance, 41 CFR Section 60, et seq.; The Family and Medical
Leave Act, as amended, 29 U.S.C. § 2601 et seq.; the Fair Labor Standards Act of
1938, as amended, 29 U.S.C. § 201 et seq.; the Employee Retirement Income
Security Act, as amended, 29 U.S.C. § 1001 et seq.; and the California Fair
Employment and Housing Act, California Government Code Section 12940, et seq, as
well as all Florida and Connecticut state laws of a similar nature. This release
shall not apply to the Company’s obligations hereunder, to any vested retirement
plan benefits, Employee’s rights under Labor Code Section 2802 with respect to
claims asserted against her, or her rights as a stockholder of the Company.

2



--------------------------------------------------------------------------------



 



          b. Unknown Claims.
          Employee acknowledges that Employee are familiar with the provisions
of California civil code section 1542, which provides as follows:
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release,
which, if known by him or her must have materially affected his or her
settlement with the debtor.”
Employee being aware of said code section, hereby expressly waives any rights
Employee may have thereunder, as well as under any other statutes or common law
principles of similar effect.
          c. Older Worker’s Benefit Protection Act.
     Employee agrees and expressly acknowledges that this Agreement includes a
waiver and release of all claims which she has or may have under the Age
Discrimination in Employment Act of 1967, as amended, 29 U.S.C. § 621, et seq.
(“ADEA”). The following terms and conditions apply to and are part of the waiver
and release of the ADEA claims under this Agreement:
     (1) This Section, and this Agreement are written in a manner calculated to
be understood by him.
     (2) The waiver and release of claims under the ADEA contained in this
Agreement does not cover rights or claims that may arise after the Date of this
Agreement.
     (3) This Agreement provides for consideration in addition to anything of
value to which she is already entitled.
     (4) Employee has been advised to consult an attorney before signing this
Agreement.
     (5) Employee has been granted twenty-one (21) days after she is presented
with this Agreement to decide whether or not to sign this Agreement. If she
executes this Agreement prior to the expiration of such period, she does so
voluntarily and after having had the opportunity to consult with an attorney,
and hereby waives the remainder of the twenty-one (21) day period.
     (6) Employee has the right to revoke this general release within seven
(7) days of signing this Agreement. In the event this general release is
revoked, this Agreement will be null and void in its entirety, and she will not
receive the Payment or the Benefit Continuation.

3



--------------------------------------------------------------------------------



 



     If she wishes to revoke this agreement, Employee shall deliver written
notice stating her intent to revoke this Agreement to Scott Reinke, General
Counsel at the offices of Employer on or before 5:00 p.m. on the seventh (7th)
day after the Date of this Agreement.
          d. No Assignment. Employee represents and warrants to the Company
Releasees that there has been no assignment or other transfer of any interest in
any Employee Claim that the Employee may have against the Company Releasees, or
any of them. Employee agrees to indemnify and hold harmless the Company
Releasees from any liability, claims, demands, damages, costs, expenses and
attorneys’ fees incurred as a result of any person asserting such assignment or
transfer of any right or claims under any such assignment or transfer from
Employee.
          e. No Actions. Employee represents and warrants that she is not
presently aware of any injury for which she may be eligible for workers’
compensation benefits. Employee agrees that if Employee hereafter commences,
joins in, or in any manner seeks relief through any suit arising out of, based
upon, or relating to any of the Employee Claims released hereunder or in any
manner asserts against the Company Releasees any of the Employee Claims released
hereunder, then Employee will pay to the Company Releasees against whom such
claim(s) is asserted, in addition to any other damages caused thereby, all
attorneys’ fees incurred by such Company Releasees in defending or otherwise
responding to said suit or Employee Claim. Provided, however, that Employee
shall not be obligated to pay the Company Releasees’ attorney’s fees to the
extent such fees are attributable to claims under the Age Discrimination in
Employment Act or a challenge to the validity of the release of claims under the
Age Discrimination in Employment Act.
     5. Non-Disparagement/Litigation Assistance. Employee agrees to refrain from
any disparagement, defamation, or slander of the Company, its subsidiaries,
employees, investors, officers, directors, shareholders, agents, or partners,
and Employee agrees to refrain from any tortious or wrongful interference with
Company’s contracts and relationships. Employer agrees to refrain from any
disparagement, defamation, or slander of Employee. Employee agrees not to assist
in the prosecution of litigation against Company, its officers, directors, or
employees, except as compelled by legal process, and Employee further agrees not
to commence, maintain, prosecute or participate in (except as may be required by
law, pursuant to court order, or in response to a valid subpoena) any action,
charge, complaint, or proceeding of any kind (on her own behalf and/or on behalf
of any other person or entity and/or on behalf of or as a member of any alleged
class of persons) in any court, or before any administrative or investigative
body or agency (whether public, quasi-public or private) against Company, its
officers, directors, or employees, with respect to any act, omission,
transaction or occurrence arising out of employment or this Agreement. This
provision will not apply to conduct as to which this provision would be
unlawful.
     6. No Admission. The Parties further understand and agree that neither the
payment of money nor the execution of this release shall constitute or be
construed as an admission of any liability whatsoever by the Company Releasees.

4



--------------------------------------------------------------------------------



 



     7. Severability. The provisions of this Agreement are severable, and if any
part of it is found to be unenforceable, the other Sections (or portions
thereof) shall remain fully valid and enforceable.
     8. Confidentiality. The terms of this Agreement are intended to be kept
confidential by the parties. Employer would not enter into this Agreement but
for Employee’s promise to maintain the confidentiality of the terms of and
existence of this Agreement. Employee may not disclose the terms of this
Agreement to any person, except that Employee may disclose the terms of this
Agreement as may be required by law or to her immediate family, attorneys, tax
and financial advisors, provided that such individuals agree to be bound by the
confidentiality provisions of this Agreement. Company will be required to
disclose the terms of this Agreement, including a copy of this agreement, with
the Securities and Exchange Commission on Form 8-K.
     9. Arbitration. Company and Employee shall use good faith efforts to
resolve any controversy or claim arising out of, or relating to this Agreement
or the breach thereof. If, despite their good faith efforts, the parties are
unable to resolve such controversy or claim through the Company’s internal
review procedures, then such controversy or claim shall be resolved by binding
arbitration before a single, mutually acceptable arbitrator under the rules of
the Judicial Arbitration and Mediation Service in Orange County, California and
judgment upon the award rendered by the arbitrator(s) may be entered in any
court having jurisdiction thereof. If any contest or dispute shall arise between
the Company and the Employee regarding any provision of this Agreement, the
prevailing party, as determined by the Arbitrator, shall be entitled to an award
of all legal fees, costs, and expenses reasonably incurred in connection with
such contest or dispute.
     10. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the state of California without regard to conflicts
of laws principles.
     11. Withholding. All compensation or benefits payable to Employee pursuant
to the terms of this Agreement shall be subject to deduction of all required
federal and state withholding taxes and any other employment taxes the Company
may be required to collect or withhold.
     12. Entire Agreement, No Oral Modification. This Agreement represents the
sole and entire agreement among the Parties and supersedes all prior agreements,
negotiations, and discussions between the Parties hereto and/or their respective
counsel, excluding any agreements concerning confidentiality, trade secret
information, or assignment of intellectual property rights. Any agreement
amending or superseding this Agreement must be in writing, signed by duly
authorized representatives of the Parties, specifically references the
Employment Agreement, as modified by this Agreement; and state the intent of the
Parties to amend or supersede the Employment Agreement, as modified by this
Agreement. Except as expressly modified by the terms of this Agreement, any and
all outstanding stock options granted to Employee by the Company shall remain
subject to the terms and conditions of the relevant stock option agreements
evidencing such options and the relevant plan under which such options were
granted (in each case, either the Company’s 1999 Equity Incentive Plan, 2000
Equity Incentive Plan, 2004 Equity Incentive Plan, 2005 Equity Incentive Plan,
2007 Equity

5



--------------------------------------------------------------------------------



 



Incentive Plan or 2008 Equity Incentive Plan). Notwithstanding anything to the
contrary set forth in this Agreement, the rights and obligations of the Parties
set forth in the Employment Agreement that, by their terms, should survive the
termination of the Employment Agreement beyond the termination of Employee’s
employment hereby shall continue in full force and effect, including without
limitation (i) Section 3.3 with respect to the vesting of additional options in
certain “Change of Control” circumstances, (ii) Section 3.6,
(iii) Section 5.2(c)(v) with respect to the vesting of additional options in
certain “Change of Control” circumstances, (iv) Section 6.1, (v) Section 6.2,
(vi) Section 6.5, and (vii) Section 7, excluding subsection 7.12. In the event
of the death of Employee prior to the fulfillment of all of Company’s
obligations hereunder, all rights of Employee in this Agreement shall be
transferrable to Employee’s heirs.

            Local.com Corporation
    Date: October 18, 2010  By:   /s/ Heath Clarke       Title:  CEO           
    Employee
    Date: October 18, 2010  /s/ Brenda Agius       Brenda Agius           

6